THXAIS'OIKNEY    GENERAL
                           OF TEXAS
                                AUUTIN    s1,Tpxas
PRICE   DANIEL
ATTCIRNEYGENERAL
                                 June 30,    1948


     Ron. George 11. Sheppard
     Comptroller    of Public Accounts
     Austin,   Texas                   Opinion       No. V-622

                                           Re:   The authority  of the
                                                 Automatic Tax Doard
                                                 to reduce or eliminate
                                                 the 26 ad valorem levy
                                                 for the Confederate
                                                 Pension Fund.

     Dear Mr. Sheppard:

                   You request the opinion of        this office  upon the
     following,     which is quote? from gour        letter  of May 27,1948:

                   “Articles  7041 and 7043, R. C. S. , 1925,
            create   and prescribe  the duties  of the Auto-
            m atic Tax Board in calculating     the ad valorem
            tax to he levier! an? collected    eaah year for
            State and free school    purposes.

                    “Article     7043 sets out a specific     formula
            to be followed        by the Automatic Tax Board in
            calculating       the rates to be levied    for the
            di,fferent     funds:     ‘In calculatiry  said rates
            the Board shall        calculate   the same by the fol-
            lowin,? rules and upon t,!le following        basis: *. . ,’

                   “Section    17 of Article     7 of the Constitu-
            tion reads,     in part, as follows:         ‘In lieu of
            the state     ad valorem tax on prooerty        of Seven
            (7d) Cents on the One Rundred ($100.00)             Dollars
            valuation     heretofore    permitted    to be levied     by
            Section    51 of Article      3, as amended, there is
            hereby levied,       in sdd.ition  to all other taxes
            permitted     by the Constitution      of Texas, a state
            ad valorem tax on propert~y of two (2d) cents on
            the One Hundred ($100.00)         Dollars   valuation     for
            the purpose of creating         a special   fund for the
            payment of pensions       for services     in the Confed-
            erate army and Navy, frontier          organizations     s
                                                                .




Hon. George     H.   Sheppard,   l?age 2     (V-622)



      and the militia  of the State of Texas, and for
      the widows of such soldiers     serving    in said
      armies,  navies, organizations     0rmXlitia;
      vided that the Legislature     may reduce the Es-
      rate hereinabove  levied *‘I

              “There is sufficient      monies in the Confed-
      erate Pension Fund in the Treasury to meet all
      claims that may arise        or accrue against    said
      fund .for the ensuin,? bi-ennium        and for a period
      of years thereafter.         The question   naturally
      arises,    therefore,    as to whether or not the Au-
      tomatic    Tax Board has the ‘power to reduce the
      2~ levy provided      for in Section     17 of Article
      7 of the Constitution        above quoted.

            “I shall  therefore  thank you to advise me,
      as a member of the Automatic     Tax Board, as to
      whether’ said Board would be authorized     to re-
      duce or eliminate    the 2$ levy, above mentioned,
      for the ensuing year.”

             Section     17 of Article     VII of the Constitution
provides    that in lieu of the seven (7#) cents on the One
Hundred (d)lOO.OO) Dollars         valuation    for the payment of
pensions    said tax shall be two (26) cents per One Hundred
($100.00)     Dollars   valuation     instead~ of seven (76) cents
as theretofore,        This two (Z$) cents is expressly              levied
by the Constitution        as was the seven (7#) before.               It is
observed    that this provision        of the Constitution         further
provides:      “provided    that the Legislature         may reduce the
tax rate hereinabove        levied.”      This rate,     therefore,      may
not be reduced except by the Legislature,                and the Automat-
ic Tax Board has no authority            to eliminat,e~eor     reduce this
rate.     The fact that there presently           exists    a surplus      in
the Confederate       Pension Fund sufficient         to meet all de-
mands for the present        biennium and several         years thereaf-
ter is imnlaterial.        Until the Legislature         takes   some ef-
fective    action    to reduce or eliminate        this rate,      it continues
an annual tax liability         upon all property        in this State sub-
ject to ad valorem taxes.
Hon. George H. Sheppard, Page,3    (V-622)




         The Automatic Tax Board has no authority
    to reduce'or,eliminatethe two (29!)cente levied
    by Section 17 of Article VII of the CorsIX%utirn
    for Confederatepeasionsr
                                  Yours very truly,,
                             ATTORNEYGENERAL OFTZX$S




LPL:erc